Case 0:17-cv-60533-JEM Document 267 Entered on FLSD Docket 09/19/2019 Page 1 of 1


                               :

                           UNITED STATES DISTRICT COURT FOR THE
                                SOU THERN D ISTRICT OF FLORID A
                                  FORT LA UD EIUM LE D FVISION
                     Case N um ber:17-60533-CIV -M V TIM Z-O TAZ O -M YE S
 '
     RODNEY SCOTT PATTERSON,

            Plaintiff,

     VS.

     A M ERICA N A IRI,IN ES, lN C ., a Delaw are
     Corporation,               l
            Defendant.
                                               /

                                       FIN AI,JUD G M EN T

            Pursuantto FederalRuleofCivilProcedtlre56 and 58,ar)d in accordancewith thereasons

     statedintheCourt'sOrderdenyingPlaintiff'smotionforpartialsummaryjudgmentandgranting
     Defendant'smotion for summary judgment,(EC/ No.1691,judgmentis entered in favor of
     DefendantAmerican Airlines,Inc.and againstPlaintiffRodney ScottPatterpon.PlaintiffRodney

     ScottPatterson shalltakenothing from thisaction.

            DONEA'
                 NDORDEREDinChambersatMiami,Florida,this$jdayofSeptember,2019.
                                                            l    .
                                                                     L Z ...-
                                                        JOSEBj
                                                             lMARTWEZ
                                                        UNITED? STATES DISTRI JUDGE
     Copiesprovidedto:
     M agistrate Judge Otazo-R eyes
     A11Cotm selofRecord
     Plaintiff
     Am long Firm
     500 N E 4th Street,2ndFloor
     FortLauderdale,Florida33301
